On Rehearing.
PER CURIAM.
Considering the application of Ernest Jefferson for a rehearing, and considering the order of the Louisiana Supreme Court, 436 So.2d 456, it is ordered:
Ernest Jefferson is granted a rehearing, and this matter is remanded to the trial court for the taking of additional evidence relative to plaintiffs surgery. In the light of such evidence, the trial court shall determine whether plaintiff is entitled to a new trial for the determination of whether he has a residual disability from a work related injury.